


 

Exhibit 10.19.1

 

[SYNTA LETTERHEAD]

 

AMENDMENT TO CONSULTING AGREEMENT

 

THIS AMENDMENT (“Amendment”) is made as of March 23, 2007 (the “Effective Date”)
by and between Synta Pharmaceuticals Corp., a Delaware corporation with a
principal place of business at 45 Hartwell Avenue, Lexington, MA 02421 (“Synta”)
and Lan Bo Chen, Ph.D. (“Consultant”) with a principal place of business at 184
East Emerson Rd., Lexington, MA 02420.

 

Synta entered into a Consulting Agreement with Consultant, dated as of April 18,
2005 (“Agreement”).  The parties hereby agree to amend the Agreement as follows:

 

·                  The Consulting Fee set forth in Section 3(a) shall be revised
to replace the fee of Twenty-Five Thousand Dollars per month with a fee of Ten
Thousand Dollars ($10,000.00) per month.  This new fee shall be effective
beginning with the payment for Consulting Services rendered during the month of
March, 2007.

 

In all other respects, the terms of the Agreement shall remain unmodified and in
full force and effect.  All capitalized terms used in this Amendment shall have
the same meaning as set forth in the Agreement.

 

The parties have indicated their acceptance of the terms of this Amendment by
the signatures set forth below.  Each individual signing on behalf of a
corporate entity hereby personally represents and warrants his or her legal
authority to legally bind that entity.

 

SYNTA PHARMACEUTICALS CORP.

LAN BO CHEN, PH.D.

 

 

By

/s/ SAFI R. BAHCALL

 

/s/ LAN BO CHEN

 

 

Safi R. Bahcall, Ph.D.

 

 

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------
